Citation Nr: 1119331	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-10 095	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for right bundle branch block.

2. Entitlement to a rating higher than 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1941 to October 1945 and from November 1945 to February 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in March 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  



FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran through his authorized representative withdrew in writing the appeal of the claims for increase for right bundle branch block associated with hypertension and deep vein thrombosis of the right lower extremity and pulmonary emboli and for hypertension with deep vein thrombosis of the right lower extremity and pulmonary emboli. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn his appeal on the claims for increase.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claims for increase for right bundle branch block associated with hypertension and deep vein thrombosis of the right lower extremity and pulmonary emboli and for hypertension with deep vein thrombosis of the right lower extremity and pulmonary emboli is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


